Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Penn West Energy Trust provides financial and operational updates and announces April distribution CALGARY, March 26 /CNW/ - (TSX - PWT.UN; NYSE - PWE) Penn West Energy Trust's ("Penn West's") management and Board of Directors regularly monitors commodity prices and financial markets to ensure its capital programs and distribution levels continue at appropriate levels. While oil prices are strengthening, the outlook for natural gas pricing looks challenging over the mid-term. Given this outlook and the level of current opportunities to make accretive, strategic acquisitions, Penn West believes it prudent to limit 2009 capital spending to the lower end of our guidance range and to adjust our distribution level. Production Penn West maintains its current production guidance of 180,000 boe per day, excluding dispositions, for the first six months of 2009. All previously announced asset dispositions have now closed. We anticipate that the impact on first half production guidance from our dispositions will be approximately one percent. Hedging While the outlook for crude oil prices continues to improve, Penn West remains watchful of the underlying fundamentals for natural gas over the remainder of 2009. As part of its ongoing risk management program, Penn West recently hedged 15,000 barrels per day of our 2010 crude oil production using collars with an average WTI floor price of approximately US$52 and an average WTI ceiling price of approximately US$68. In addition, to bolster downside protection on 2010 natural gas prices, we extracted a portion of the value from our April to October 2009 natural gas collars on 100,000 gigajoules ('GJ") per day by lowering the floor price of these contracts from $8.25 per GJ to $6.50 per GJ. The proceeds were used to enhance the pricing on new natural gas collars to above market pricing on 63,000 GJ per day from November 2009 to October 2010 to average floor prices of $6.50 per GJ and average ceiling prices of $9.50 per GJ. Capital Program Based on current market conditions, we are targeting a 2009 capital program towards the lower end of our previous $600 million to $825 million guidance. Our base capital focus remains on low-cost volume additions through optimization projects, continued resource play development as well as restoring production by ongoing field maintenance activities. Distributions The Penn West Board of Directors recently approved a reduction to our monthly distribution to unitholders from $0.23 per unit to $0.15 per unit, subject to changes in commodity prices, production levels and capital expenditures. This reduction will be recognized in the cash distribution payable to unitholders for the April 2009 cash distribution, payable on May 15, 2009, to unitholders of record on April 30, 2009. The ex-distribution date is April 28, 2009. Resultant funds flow in excess of capital spending and cash distributions will be allocated to acquisitions or further debt reduction. The revised distribution rate, annualized, represents a cash-on-cash yield of approximately 13 percent based on the March 26, 2009 closing unit price of $14.16 on the Toronto Stock Exchange and represents a reduction of approximately 35 percent from our March 2009 distribution. The April 2009 distribution of CDN$0.15 per unit is equivalent to approximately US$0.12 per unit (before deduction of any applicable Canadian withholding tax) using currency exchange of one Canadian dollar equals US$0.80. Registered unitholders with U.S. addresses will receive their distributions directly from Penn West's transfer agent, and will be paid in U.S. currency using the exchange rate in effect on the record date.
